          Case 1:20-cr-00084-AJN Document 59 Filed 11/20/20 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             11/20/20



  United States of America,


                 –v–                                                            20-cr-84 (AJN)

                                                                                    ORDER
  Ralph Berry, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       A status conference in this matter is scheduled for December 9, 2020 at 11:00 a.m. In

light of the COVID-19 pandemic, the Court will not be conducting any in-person proceedings

until 2021. By November 30, 2020, defense counsel should respond to the following question:

           1) If an in-court proceeding is unavailable, do Defendants consent to proceed with a
              teleconference proceeding?

       If Defendants consent to proceed by teleconference, please complete and submit the

written consent form attached to this Order. Defense counsel may sign on a Defendant’s behalf

if authorized by that Defendant to do so. If either Defendant does not consent to proceed by

teleconference, the Court may adjourn the status conference to a later date.


       SO ORDERED.

Dated: November 20, 2020                          __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
               Case 1:20-cr-00084-AJN
                    1:20-cr-00309-AJN Document 59
                                               18 Filed 11/20/20
                                                        07/09/20 Page 2 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                                WAIVER OF RIGHT TO BE PRESENT AT
                                  -v-                                           CRIMINAL PROCEEDING

                           ,                                                       20-cr-84 (AJN)
                                               Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies


____       Conference

           I have been charged in an indictment with violations of federal law. I understand that I have a right to be
           present at all conferences concerning this indictment that are held by a judge in the Southern District of
           New York, unless the conference involves only a question of law. I understand that at these conferences
           the judge may, among other things, 1) set a schedule for the case including the date at which the trial will
           be held, and 2) determine whether, under the Speedy Trial Act, certain periods of time should be properly
           excluded in setting the time by which the trial must occur. I have discussed these issues with my attorney
           and wish to give up my right to be present at the conferences. By signing this document, I wish to advise
           the court that I willingly give up my right to be present at the conferences in my case for the period of time
           in which access to the courthouse has been restricted on account of the COVID-19 pandemic. I request that
           my attorney be permitted to represent my interests at the proceedings even though I will not be present.



Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the indictment,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this waiver
form. I affirm that my client knowingly and voluntarily consents to the proceedings being held in my client’s absence.
I will inform my client of what transpires at the proceedings and provide my client with a copy of the transcript of
the proceedings, if requested.

Date:                  ____________________________
                       Signature of Defense Counsel


                       ____________________________
                       Print Name
            Case 1:20-cr-00084-AJN
                 1:20-cr-00309-AJN Document 59
                                            18 Filed 11/20/20
                                                     07/09/20 Page 3 of 3



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:
_______________________.



Date:             _________________________
                  Signature of Defense Counsel




Accepted:         ________________________
                  Signature of Judge
                  Date:




                                                          2
